DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Response to Arguments
Applicant's arguments/amendments filed January 14, 2022 have been fully considered and found persuasive. However, upon further consideration, new grounds of rejection are made below in view of Pelmear.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierro – (US 6,286,475 B1), in view of Mansfield – (US 4,059,085 A), further in view of Pelmear – (US 2010/0288214 A1).

With regard to claim 1, Pierro (Annotated Figs. 1-3 below) disclose:
A cylinder block structure for an engine device including a cylinder block (10), wherein:
a side portion (702) of the cylinder block (10) have reinforcing ribs (18,20), 
a plurality of mount attachment pedestals (Figs. 2-3: 30, 32) for mounting an engine mount are provided on the side portion (702) of the cylinder block (10), and the reinforcing ribs (18,20) are coupled with the plurality of mount attachment pedestals (Figs. 2-3: 30, 32).

Examiner Notes and Annotated Figures
In Figure 1 reinforcing ribs (18, 20) widens progressively toward projecting portions (12).


    PNG
    media_image1.png
    734
    1363
    media_image1.png
    Greyscale

Pierro Annotated Figs. 1-3

But Pierro does not explicitly show the following limitations:
(A) side portions of the cylinder block have reinforcing ribs
(B) a plurality of mount attachment pedestals for mounting an engine mount are provided on the side portions of the cylinder block (i.e. both side portions not just one)
(C) wherein the engine mount is configured to couple the engine device to a vehicle body

However, it would have been obvious to provide such a rib on the other opposite side portion (701) too, since Pierro discloses providing ribs to reinforce the projecting portion (12) of the opposite side portion (702) and there is also a projecting portion (712) of the opposite side portion (701), as can be seen on the bottom right of Pierro Annotated Fig 3 above. Accordingly, it would have been obvious to provide a rib there too.

Mansfield (Annotated Fig. 2 below) discloses reinforcing ribs (40) on both opposite side portions along crankshaft (1) axial direction.


    PNG
    media_image2.png
    646
    810
    media_image2.png
    Greyscale

Mansfield Annotated Fig. 2

Regarding the motivation that one skill in the art would have to use Mansfield teachings, it is noted that engines must possess the strength to prevent the loads set up by the firings of the cylinders from forcing the cylinder head and main bearing caps apart in opposite directions, each lying in the central plane.  The cylinder walls themselves form a link between the head and the main bearings and inevitably contribute some of the strength to resist this separation load, but other structures are needed also. Engine would of course have to have balanced characteristics for the engine to run truly.

engine device of Pierro to provide another reinforcing rib on the other opposite side portion too as taught by Mansfield since engines must possess the strength to prevent the loads set up by the firings of the cylinders from forcing the cylinder head and main bearing caps apart in opposite directions and would of course have to have balanced characteristics.

Still further, regarding limitation (C) above, Pelmear (Fig. 15) discloses/teaches a similar engine block structure with projecting flanges as Pierro, specifically, a mounting system 700 adapted to mount an engine block 750 to a frame or uni-body of a vehicle, for example.  The mounting system 700 includes a first plate 702 having spaced apart side edges 704, 706 and a second plate 708 having spaced apart side edges 710, 712(Pelmear [0079]). The mounting holes 720 are adapted to receive a fastener such as a threaded fastener or a pin, for example, to couple the plates 702, 708 to the frame or the uni-body of the vehicle (Pelmear [0080]).

Accordingly, if one skill in the art incorporate the mounting holes 720 of Pelmear into the laterally projecting flange 12 of Pierro, it would arrive at the claimed “…engine mount configured to couple the engine device to a vehicle body…”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine device of Pierro in view of Mansfield to further providing mounting holes as taught by Pelmear to install the engine cylinder block to a vehicle body.

With regard to claim 5, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1, and further on Pierro
the side portions (701, 702) of the cylinder block along a crankshaft axial direction have, on one of their ends relative to the crankshaft axial direction, projecting portions protruding in a direction away from a crankshaft supported by the cylinder block; and 
an auxiliary machine (14) is attached to the projecting portions (12), and the reinforcing ribs (18,20) are arranged immediately below the auxiliary machine (14).

With regard to claim 6, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1, and further on Pierro also discloses:
a lubricating oil passage (Figs. 2 and 5: longitudinal passage starting in oil fed bushes within projection 40) is provided in the cylinder block (10), and a part thereof is disposed in a position adjacent to one side portion (702) out of the side portions (701, 702), and the reinforcing ribs (18, 20) and the mount attachment pedestals (30, 32) are arranged adjacent to a position where the part of the lubricating oil passage is disposed in a side view (Figs. 2 and 5).

With regard to claim 7, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 6, and further on Pierro also discloses:
the reinforcing ribs (18, 20) and the part of the lubricating oil passage (Figs. 2 and 5: longitudinal passage starting in oil fed bushes within projection 40) extend in a direction along a crankshaft axial direction.

With regard to claim 8, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 6, and further on Pierro also discloses:
the mount attachment pedestals (30, 32) are arranged so as to overlap a position where the part of the lubricating oil passage is disposed in a side view.

With regard to claim 9, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 6, and further on Pierro also discloses:
the side portions (701, 702) of the cylinder block along a crankshaft axial direction have, on one of their ends relative to the crankshaft axial direction, projecting portions protruding in a direction away from a crankshaft supported by the cylinder block (10); and 
an auxiliary machine (14) is attached to the projecting portions (12), and the reinforcing ribs (18, 20) are arranged immediately below the auxiliary machine (14).

With regard to claim 10, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 6, and further on Pierro also discloses:
a lubricating oil passage (Figs. 2 and 5: longitudinal passage starting in oil fed bushes within projection 40) extends along a first side portion of the side portions, the lubricating oil passage independent of the mount attachment pedestals, the lubricating oil passage independent of the mount attachment pedestals.

With regard to claim 11, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1, and further on Pierro also discloses:
wherein the cylinder block pivotally supports a crankshaft so that the crankshaft is rotatable.

With regard to claim 12, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1, and further on Pierro also discloses:
the side portions (701, 702) of the cylinder block (10) include opposite side portions of the cylinder block along a crankshaft axial direction, the opposite side portions having, on one of 

With regard to claim 13, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 12, and further on Pierro also discloses:
the opposite side portions (701, 702) of the cylinder block (10) along the crankshaft axial direction further have the reinforcing ribs provided between side walls and the projecting portions of the opposite side portions so that the reinforcing ribs are flared at their sides close to the corresponding projecting portions.

With regard to claim 14, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 13, and further on Pierro in view of Mansfield and Pelmear also discloses:
each of the reinforcing ribs extends along the crankshaft axial direction to a position close to another end opposite to the one end of the cylinder block relative to the crankshaft axial direction, and is coupled with the plurality of mount attachment pedestals.

With regard to claim 15, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 13, and further on Pierro in view of Mansfield and Pelmear also discloses:
the projecting portions and the reinforcing ribs being integrally formed with the cylinder block.

With regard to claim 16, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 15, and further on Pierro in view of Mansfield and Pelmear
the plurality of mount attachment pedestals are provided on the opposite side portions of the cylinder block.

With regard to claim 17, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 16, and further on Pierro in view of Mansfield and Pelmear also discloses:
each of the reinforcing ribs extends along the crankshaft axial direction to a position close to another end opposite to the one end of the cylinder block relative to the crankshaft axial direction, and is coupled with the plurality of mount attachment pedestals.

With regard to claim 18, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1, and further on Pierro in view of Mansfield and Pelmear also discloses:
a lubricating oil passage extends along a first side portion of the side portions, the lubricating oil passage independent of the mount attachment pedestals.

With regard to claim 19, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 18, and further on Pierro in view of Mansfield and Pelmear also discloses:
the lubricating oil passage independent of the mount attachment pedestals.

With regard to claim 20, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1, and further on Pierro in view of Mansfield and Pelmear also discloses:
the engine block including the cylinder block.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pierro – (US 6,286,475 B1), in view of Mansfield – (US 4,059,085 A), further in view of Pelmear – (US 2010/0288214 A1), further in view of Kang – (WO 2012/108652 A2).

With regard to claim 2, Pierro in view of Mansfield and Pelmear disclose the cylinder block structure according to claim 1.

But Pierro in view of Mansfield and Pelmear does not explicitly show the limitation “…wherein a camshaft casing for accommodating a camshaft is provided inside the cylinder block and is arranged at a position adjacent to one side portion out of the opposite side portions of the cylinder block, along the crankshaft axial direction; and the reinforcing ribs are arranged adjacent to a position where the camshaft casing is disposed in a side view, on the one side portion…”.

However, Kang (Annotated Figs. 3-4 below) discloses the use of a camshaft within a camshaft casing close to a lateral side of the cylinder block as described below:
a camshaft casing (50) for accommodating a camshaft (60) is provided inside a cylinder block (10) and is arranged at a position adjacent to one side portion out of opposite side portions of the cylinder block (10), along a crankshaft axial direction (engine longitudinal direction along 4-cylinders); and reinforcing ribs (800) are arranged adjacent to a position where the camshaft casing (50) is disposed in a side view, on the one side portion (Annotated Figs. 3-4 below).

    PNG
    media_image3.png
    753
    810
    media_image3.png
    Greyscale

Kang Annotated Figs. 3-4

Regarding the motivation that one skill in the art would have to use Kang teachings, it is noted that while Pierro does not explicitly show the camshaft, it is implicitly potentially disclosed because the use of camshafts in said engines is a well-known technique in the art in order to synchronize the piston reciprocating motion with the injection of fresh air and exhaust of spent combustion gases using intake and exhaust valves connected to said camshafts. Further on, said camshafts normally are arranged on one lateral side of the engine block most of the time.
i.e. camshafts and reinforcing structures within the cylinder block of an engine) according to known methods to yield predictable results is obvious to one skill in the art. Still further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine device of Pierro in view of Mansfield and Pelmear further incorporating a camshaft within a camshaft casing close to a lateral side of the cylinder block as taught by Kang since combining prior art elements according to known methods to yield predictable results and rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 3, Pierro in view of Mansfield and Pelmear and Kang disclose the cylinder block structure according to claim 2, and further on Kang (Annotated Figs. 3-4 above) also discloses:
wherein the reinforcing ribs (800) are arranged so as to overlap a position where the camshaft casing (50) is disposed in a side view.

With regard to claim 4, Pierro in view of Mansfield and Pelmear and Kang disclose the cylinder block structure according to claim 2, and further on Kang (Annotated Figs. 3-4 above) also discloses:
wherein each of the reinforcing ribs (800) extends along the crankshaft axial direction (engine longitudinal direction along 4-cylinders) to a position close to another end opposite to the one end of the cylinder block (10) relative to the crankshaft axial direction (engine longitudinal direction along 4-cylinders).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/GRANT MOUBRY/Primary Examiner, Art Unit 3747